The Attorney                 General of Texas
                                          May 30, 1981
MARK WHITE
Attorney General


                   Honorable Chris Victor Semoe, Chairman            Opinion No. MW-349
                   Committee on Business & Industry
                   House of Representatives                          Re: Constitutionality   of House
                   P. 0. Box 2910                                    Bill 995, 67th Legislature, Regular
                   Austin, Texas 78769                               Session, concerning the use of
                                                                     county law library funds

                   Dear Representative   Semos:

                           House Bill 995, as introduced in the regular session of the 67th
                   Legislature, is styled ‘An Act relating to the authority to establish and
                   maintain law libraries in the district, county, and justice courts in each
                   county and the use of the county law library fund.” Your letter states:

                                    I would like to request your opinion as to the
                                    constitutionality   of this bill. You issued your
                                    opinion No. MW-9 dated March 1979 that the
                                    “County Law Library Fund” was a trust fund and
                                    could not be used to buy books for the judges.
                                    The above bii seeks to do this in a different
                                    manner.      It has been brought to my attention
                                    that this trust fund is a State of Texas trust
                                    fund which is being administered          by the
                                    Commissioners Court and the original purpose
                                    has to be followed.

                          Until 1977, there were a number of statutes dealing with law libraries.
                   Several of them applied only to counties of a certain population, but article
                   1702h, V.T.C.S., applied to all counties in the state. In 1977, all the statutes
                   other than article 1702h were repealed, and article 1702h was amended. Acts
                   1977, 65th Leg., R.S., ch. 131 at 271. It is article 1702h that House Bill 995
                   would again amend.

                           Three opinions of the attorney general have addressed article 1702h,
                   as amended in 1977. The first of them, Attorney General Opinion H-1062
                   (1977), concluded that the law library fund established by article 1702h was
                   earmarked for certain purposes by the statute and could not be used for
                   different purposes.      The second, Attorney General Opinion H-1246 (1978),
                   determined that the statute was broad enough, when read with other laws, to
                   allow the establishment of branch libraries and the loan of library materials
                   to other libraries, so long as the dominant purpose of the statute was served.
                   Finally, Attorney General Opinion MW-9 (1979) stated that fees collected
                   pursuant to article 1702h could be used only “for county law library
                   purposes.”

                                                         p.   1154
Honorable Chris Victor Semos - Page Two      (Mw-349)




       In none of these opinions was it suggested that the legislature had no power to
divert the fund to other uses.        All of them referred to statutory provisions, not
constitutional provisions, which restricted the use of such funds, and we are aware of
no constitutional provisions that would limit the power of the legislature to deal with
such funds in the manner which H.B. 995, as submitted to us, would deal with them.
See Gulf Insurance Co. v. James, 185 S.W.2d 966 (Tex. 1945).           Where pursuant to
article 1702h. section 3. V.T.C.S.. the countv has heretofore acceoted eifts aurrmentina
the fund which gifts ‘were lawfully condi”tioned upon a particular use the&of, the
county may continue to devote the gift to those uses, but the legislature is not
constitutionally   barred from opening the statutory fund to additional uses, or from
abolishing it altogether. cf. V.T.C.S. art. 4335 (officers entitled to laws).

                                    SUMMARY

           House Bill 995, 67th Legislature, Regular Session, if enacted,
           would not unconstitutionally divert a special fund.




                                                 r   MARK     WHITE
                                                     Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Chairman
James Allison
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                        P. 1155